Citation Nr: 0632318	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  96-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1976 to December 
1978.

This appeal is from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
remanded this case in January 2001 and in August 2004.


FINDING OF FACT

Dysthymic disorder does not produce considerable or more than 
definite industrial impairment or occupational and social 
impairment with reduced reliability and productivity, or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
30 percent for dysthymic disorder are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005); 
38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Selection of Rating Criteria

VA amended the rating criteria for mental disorders effective 
November 6, 1996.  When regulations change during the 
pendency of a claim, the older regulation applies prior to 
the change and the newer applies from the effective date of 
the change, as long as the newer does not have genuinely 
retroactive effect.  VAOPGCPREC 7-2003,  8 ("The Karnas 
rule would . . . improperly prohibit VA from applying certain 
statutes and regulations that may be unfavorable to claimants 
even though such laws would govern under Supreme Court 
precedent because they do not have retroactive effects."); 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
overruling in pertinent part Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  For the reasons following, this decision must 
determine which rating criteria apply to the veteran's 
dysthymic disorder.

The veteran's claim apparently arises from the RO's receipt 
of VA psychiatric treatment records, which the RO construed 
as an informal claim for increased rating.  See 38 C.F.R. 
§ 3.157 (2005).  The October 1999 rating decision began its 
discussion of the denial of the claim with reference to a 
December 1997 mental health clinic record, one among a batch 
of records the RO received in October 1998.  If that record 
represents the date of the claim, the older psychiatric 
rating criteria cannot apply to this case.

November 1999 statement of the case (SOC) recited and 
apparently applied the rating criteria effective prior to 
November 6, 1996, even though the rating decision apparently 
inferred an informal claim from a record that post-dated the 
change in psychiatric rating criteria.  At the time of the 
October 1999 rating decision, however, a July 1996 mental 
health clinic record was also in the claims file (among a 
batch of VA treatment records the RO received in August 
1996).  Whereas this appeal arises from an informal claim, 
and there is no discernable reason to construe the VA 
treatment records of December 1997 as the informal claim 
rather than the July 1996 treatment record, this decision 
considers both the rating criteria in effect prior to and 
beginning on November 6, 1996.

B.  Application of Rating Criteria

The General Formula for Rating Psychoneurotic Disorders in 
effect prior to November 6, 1996, provided as follows:

100 percent: The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70 percent: Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.

50 percent: Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.

30 percent: Definite impairment in the 
ability to establish or maintain 
effective and wholesome relationships 
with people.  The psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency and reliability 
levels as to produce definite industrial 
impairment.

38 C.F.R. § 4.132 (1996).

The General Rating Formula for Mental Disorders effective 
November 6, 1996, provides: 

100 percent: Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

70 percent: occupational and social 
impairment, with deficiencies inmost 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

50 percent: Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

30 percent: Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent: Occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or; symptoms controlled by 
continuous medication.

0 percent: A mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational and social functioning or to 
require continuous medication.

38 C.F.R. § 4.130 (2005).

The claims file contains VA outpatient psychiatric treatment 
records of March 1986 to May 2006.  There is a discharge 
summary from his only psychiatric hospitalization in May 
1989, and there are VA compensation psychiatric examinations 
of October 1986, June 2003, and January 2005.  The single 
most salient feature of these treatment and examination 
records is the essential stability trending towards 
improvement of his symptoms over many years.  The May 1989 
hospitalization included a psychiatric evaluation that 
produced a global assessment of functioning (GAF) score of 45 
currently and 55 previously.  Comparison of the December 1994 
and January 1995 mental health clinic progress notes with the 
June and July 1996 progress notes shows significant decrease 
in depressive and anxiety symptoms, better social engagement, 
decreased irritability and increased functioning generally.

In December 1994 and January 1995, he complained that he did 
not feel like doing anything, sometimes not even personal 
hygiene, and that he slept poorly.  In June and July 1996, he 
reported that he felt "pretty good," slept well, and stayed 
busy.  In December 1997, he was freely talkative and without 
evidence of sustained depressive symptoms.  He reported 
increased anxiety and depression when he tried to stop 
Prozac.  In May 1989, he reported that the past month had 
been bad for him, that he felt sluggish and had decreased 
energy, but he expected to feel better as summer went on.  
The examiner noted a GAF of 65.

The veteran's wife wrote in February 2000 of the veteran's 
mood swings, withdrawal, low tolerance for frustration, and 
poor concentration, which made it difficult for him to 
participate socially with the family.  She stated, in 
essence, that with his physical and mental problems he could 
not hold a job.  The veteran testified in February 2000 that 
he experienced anxiety and mood swings daily.  He stated he 
got depressed and did not want to be with people.  He 
reported panic attacks more than once and as many as four 
times a week.

March 2003 outpatient treatment records showed no significant 
changes in functioning or of target symptoms.  His medication 
seemed to work well and without side effects.  He denied 
sad/depressive feelings, anxiety attacks or irritability, 
suicidal or homicidal ideation, plan, or intent.  He reported 
episodes of anxiety during respiratory attacks.  Regarding 
his activities in the community, he reported spending most of 
his time at a local washeteria assisting his friend with 
running it.  His thoughts were goal directed, logical and 
coherent.  His speech was spontaneous, productive, normal 
content, rate and rhythm.  His mood was euthymic with 
congruent content.  His insight and judgment were adequate.  
His memory and concentration were intact.  His behavior was 
relaxed, calm, and cooperative during the session.  He 
reported adequate sleep with his current medication.  The 
impression was major depressive disorder by history, and that 
he remained stable and absent of target symptoms.  The GAF 
was 65.

In July 2003, the veteran reported some increase in 
depressive symptoms, which he attributed to his son's 
problems, which upset him.  He reported excessive movement 
during sleep, which disturbed his wife.  He reported no 
change in social functioning, continuing to assist his friend 
run a Laundromat.  The impression was history of major 
depression with some change in functioning due to changes in 
stressors.  The GAF was 60.  In August 2003, he was again 
noted to be stable.  The outpatient records, including 
periodic detailed evaluations show the veteran essentially 
stable, without sad/depressed feelings, episodes of anxiety, 
irritability, anhedonia, or insomnia.  The most recent 
treatment record, May 2006, is essentially the same.  The GAF 
has been rated as 60 since the July 2003 treatment note.

The January 2005 VA compensation examiner did not have the 
claims file available, but he reviewed the veteran's 
psychiatric medical record from June 1997 to January 2005 in 
electronic form.  The examiner reported that 18 notations of 
GAF since September 2000 had been between 55 and 65.  The 
veteran reported that he currently felt depressed most of the 
time and spent most of his time watching television, doing 
some flower gardening, but unable to do much else because of 
his physical condition.  He reported he went to church and 
felt he was fairly active in the church.  On mental status 
examination, he sat quietly and appeared downcast.  His eye 
contact was poor and his affect was very constricted.  He 
endorsed a history of suicidal ideation, but denied current 
plan or intent.  He expressed no violent ideation.  His 
judgment was adequate and his insight was equivocal.  His 
remote and recent memory seemed good.  The examiner diagnosed 
dysthymic disorder, explaining why this was a more 
appropriate diagnosis than mood disorder due to general 
medical condition.  The current GAF was 60 and the highest in 
the past year was 65.  The examiner noted that there were 18 
GAF notations in the veteran's medical records since 
September 2000, all in a range of 55 to 65.

The examiner opined that currently the veteran's 
psychological condition produced mild to moderate impairment 
in both social and industrial capacity as indicated by the 
GAF of 60.  His major overall impairment was from physical 
limitations.

In a June 2006 statement, the veteran disagreed with the VA 
examiner, asserting his psychiatric condition contributed in 
greater proportion to his overall disability than the VA 
examiner stated.  He requested a "civilian" psychiatric 
examination.

Taking all of the evidence together, prior to November 6, 
1996, the veteran's ability to establish or maintain 
effective or favorable relationships with people was not 
considerably impaired by his dysthymic disorder as is 
required for a 50 percent rating.  The outpatient records 
reveal he was closely monitored, and the symptomatology he 
reported in the treatment context seems less disabling than 
the symptomatology he and his wife reported at the February 
2000 hearing.  His reports for the purpose of seeking 
treatment are more probative than are his report for the 
purpose of seeking compensation.  The treatment records are 
very consistent with the January 2005 compensation examiner's 
assessment.  It is clear from review of the veteran's whole 
claims file that he suffers greatly with his sarcoidosis in 
all of its manifestations, but his reliability, flexibility 
and efficiency levels due to dysthymic symptoms are not so 
reduced as to result in considerable industrial impairment, 
as is required for a 50 percent rating under the older 
criteria.  38 C.F.R. § 3.132, Diagnostic Code 9405 (1996).  
Nor does the psychiatric disability picture nearly 
approximate the 50 percent rating criteria.  38 C.F.R. § 4.7 
(2005).  Likewise, the evidence does not meet or nearly meet 
the criteria for a rating greater than 50 percent prior to 
November 6, 1996.

The evidence of record since November 6, 1996, also does not 
show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9433 (2005).  It also does not show evidence of symptoms 
consistent with the ratings higher than 50 percent.  
Specifically, the records that mention suicidal ideas clearly 
qualify the notation such that the ideation reported is 
clearly not of a type with the quality or intensity of 
symptoms commensurate with a 70 percent rating.  Id.

The veteran's testimony of panic attacks is not probative 
that he meets the panic attack criterion in light of the 
dearth of documentation of any event identified clinically as 
a panic attack, or of episodes of anxiety of such frequency.  
The few notations of increased anxiety with episodes of 
increased respiratory impairment do not give the impression 
that multiple panic attacks a week are part of the veteran's 
symptomatology.  Moreover, it is not credible that such a 
pronounced symptom would be unreported in 20-year's worth of 
treatment records.  A panic attack is a specific 
psychological phenomenon that requires medical expertise to 
diagnose.  The veteran is a lay person without such 
expertise, and his testimony as to panic attacks is not 
cognizable evidence of panic attacks.  Espiritu v. Derwinski, 
2 Vet App. 492 (1992).  Consequently, an increased rating is 
not warranted based on the veteran's testimony of more than 
one panic attack a week.

Regarding the veteran's June 2006 statement, the probative 
value of his subjective sense of the extent to which his 
psychiatric condition contributes to his overall disability 
relative to his physical condition is undoubtedly does not 
outweigh the probative value of the objective medical 
evidence.  The veteran's request for a "civilian" 
psychiatric evaluation can only be understood as a request 
for a private psychiatric evaluation, because VA is a 
civilian department of the federal government.  VA's August 
2004 letter informed the veteran of his right to submit 
evidence, which would include any private medical evidence he 
wished to obtain.  VA's duty to him does not include 
obtaining a private examination.

The preponderance of the evidence is that his dysthymic 
disorder does not show either the specific symptoms that are 
examples of criteria for a 50 percent or higher rating for 
dysthymic disorder, not of other, unlisted symptoms, of 
comparably incapacitating effect.  38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2005).

III.  Duty to Notify and to Assist

The veteran's claim long predates enactment of the current 
laws and regulations mandating VA notice and assistance to VA 
claimants.  In October 1998, the veteran informed the RO that 
he obtained all medical care from VA.  Consequently, his 
medical records were constructively of record independent of 
the operation of the laws and regulations currently governing 
VA's notice and assistance duties.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In August 2004, VA notified the veteran by letter of the 
information and evidence necessary to substantiate his claim 
for an increased rating, informing the veteran of the 
information and evidence he must submit and of the 
information and evidence VA would attempt to obtain for him.  
The notice included a specific request that he provide any 
evidence currently in his possession.  In May 2006, VA 
notified the veteran of the effective date aspects of his 
increased rating claim.  See Dingess v. Nicholson, 19Vet. 
App. 473 (2006).  He responded in June 2006 with a statement 
presenting arguments and a request for a "civilian" 
psychiatric evaluation, but not with additional evidence.  VA 
has discharged its notice obligations in this case.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  The veteran has suffered no prejudice because the 
initial adjudication of his claim predated implementation of 
the current notice and assistance rules.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA has obtained the evidence of which it had notice and 
authority to obtain.  VA examined the veteran on multiple 
occasions and obtained necessary opinions.  There has been no 
failure to obtain information or evidence of which VA must 
notify the veteran.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).


ORDER

A schedular rating greater than 30 percent for dysthymic 
disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


